         Case 1:19-cv-11499-FDS Document 1 Filed 07/09/19 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
                                    EASTERN DISTRICT


Lupe Stratton,
                 Plaintiff


                                               Case No.
v.


Bentley University
                 Defendant


                                           COMPLAINT

                                     I. INTRODUCTION
1.     The Plaintiff, Lupe Stratton, (“Plaintiff”), by counsel, hereby brings this complaint

       against the Defendant, Bentley University (“Bentley”), her former employer, and in

       support thereof, says as follows:


                                  II. NATURE OF ACTION

 2.     This is an action for federal and state discrimination violations, Family Medical Leave

        Act “FMLA” violations, and other wrongful acts alleged herein, related to Ms.

        Stratton’s employment at Bentley.


                                           III. PARTIES

 3.     Plaintiff is an adult resident of Middlesex County, Massachusetts. All of the material

        facts stated infra occurred in Waltham, Massachusetts.



                                                1
        Case 1:19-cv-11499-FDS Document 1 Filed 07/09/19 Page 2 of 14



 4.    Bentley is a private non-profit university located in Waltham, Middlesex County,

       Massachusetts.

 5.    At all times material, Bentley employed over 500 employees and was and is an

       employer within the meaning of Title VII of the Civil Rights Act of 1964 as amended, in

       that Bentley engages in an industry affecting commerce and has had fifteen (15) or more

       employees for each working day of each of twenty (20) or more calendar weeks in the

       current of pending calendar

6.    At all times material, Bentley was and is an “employer” within the meaning of 29 U.S.C.

      §2611(4), in that Bentley employed more than fifty (50) employees within a seventy-five

      (75) mile radius for each working day during each of twenty (20) or more calendar work

      weeks in the current and preceding calendar years.

 7.    As used herein, the term “Bentley” or “Defendant” shall include the University, its

       agents, servants and employees.


                                     IV. JURISDICTION

 8.    Jurisdiction in the federal court exists pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §

       1343 because this is a civil rights action arising under the laws of the United States.

       Title VII of the Civil Rights Act of 1964, as amended 42 U.S.C. § 2601e-5(f)(3) grants

       the Court jurisdiction over claims brought under the subchapter. This action involves

       violations of, inter alia, the FMLA, 29 U.S.C. §§ 2601-2654, the American Disabilities

       Act (“ADA”, 42 U.S.C. §§ 12101-12213), and the American Disabilities Amendment

       Act (“ADAAA”), and Title VII of the Civil Rights Act of 1964 as amended.




                                                2
       Case 1:19-cv-11499-FDS Document 1 Filed 07/09/19 Page 3 of 14



9.    Jurisdiction in the federal court also exists pursuant to 28 U.S.C. § 1367, as the state

      claims are so closely related to the other federal claims that are within the original

      jurisdiction that the state claims form part of the same case or controversy..

10.   Personal jurisdiction and venue are proper pursuant to 28 U.S.C. § 1391 in the District

      of Massachusetts since the Plaintiff resides and the Defendant has a place of business in

      Middlesex County; and the lawful conduct complained of occurred in this District.


                V. EXHAUSTION OF ADMINISTRATIVE REMEDIES

11.   The Plaintiff timely filed a complaint with the Massachusetts Commission Against

      Discrimination (“MCAD”), and MCAD timely dual-filed the Complaint with the Equal

      Employment Opportunity Commission (“EEOC”). A copy of the Charge of

      Discrimination is attached hereto as Exhibit 1, and its contents are incorporated as

      though repeated herein.

12.   The Plaintiff timely exhausted the administrative requirements and received a Dismissal

      and Notice of Rights from the EEOC, dated April 10, 2019, which gave her ninety (90)

      days to file suit from April 10, 2019. A copy of the EEOC Dismissal and Notice of

      Rights is attached as Exhibit 2. The Plaintiff’s counsel did not receive Exhibit 2 until a

      copy of the Dismissal and Notice of Rights was emailed to Plaintiff’s counsel on July 3,

      2019.


                                         VI. FACTS

13.   The Plaintiff worked for Bentley as an executive program coordinator from August 1,

      2016, to July 20, 2018. At the beginning of her employment, the Plaintiff was informed

      that she would work thirty-five (35) hours per week.



                                               3
       Case 1:19-cv-11499-FDS Document 1 Filed 07/09/19 Page 4 of 14



14.   The Plaintiff had two direct supervisors while she worked for Bentley. William

      Gribbons (“Gribbons”) supervised the Plaintiff for the programming portion of her job;

      William Albert (“Albert”) supervised the Plaintiff for the marketing portion.

15.   Beginning in the fall of 2016, the Plaintiff received tasks and directions from both

      Gribbons and Albert that often conflicted. In order to meet these conflicting

      requirements, the Plaintiff often worked in excess of twelve (12) hours per day.

      Gribbons and Albert insisted that because of the demands of her position, the Plaintiff

      would not be able to receive non-exempt breaks to eat lunch. Albert informed the

      Plaintiff that she would receive lunch breaks only when his “ideal revenue targets” were

      met.

16.   In September or October of 2016, in response to the Plaintiff hiring a student worker,

      Albert informed the Plaintiff that he was surprised that the Plaintiff hired a male student

      worker because Albert identified the jobs and tasks of the Plaintiff’s role as “female

      responsibilities.” This remark offended and alarmed the Plaintiff.

17.   In September or October of 2016, Albert tasked the Plaintiff with removing the personal

      effects of her predecessor. In the process of the Plaintiff’s removal of such effects,

      Albert removed and read a personal document of the Plaintiff’s predecessor. Upon

      observing in the document that the Plaintiff’s predecessor’s children were enrolled in the

      Dorchester School District, Albert remarked that he did not know if Dorchester School

      District qualified as an “actual” school district. This remark offended and alarmed the

      Plaintiff, as she had only recently met Albert and begun employment under him. This

      remark also offended and alarmed the Plaintiff, as this remark reflected racial and socio-

      economic animus of Albert toward students, particularly students of color.



                                               4
       Case 1:19-cv-11499-FDS Document 1 Filed 07/09/19 Page 5 of 14



18.   In November 2016, the Plaintiff approached Albert to address concerns about her work

      schedule, which were having negative effects on her physical and mental health, for

      which the Plaintiff received medical treatment. The Plaintiff asked Albert if adjustments

      could be made in her work schedule. Albert responded that no adjustments could be

      made and also responded: “You [the Plaintiff] should stop failing.” Albert informed the

      Plaintiff that her concern about her work schedule was indicative of a poor attitude

      toward her work. Albert informed the Plaintiff that his method of personnel training was

      similar to psychological “conditioning.”

19.   In January 2017, Albert informed the Plaintiff in his office that a program, which was

      then run by her, had “never seen such low numbers” and that any poor results came as a

      direct result of the Plaintiff’s inadequate performance.

20.   In March 2017, in a closed-door meeting in Gribbons’ office, Gribbons reprimanded the

      Plaintiff for alleged work-related failings, slammed his desk, and informed the Plaintiff

      that she could not leave his office until she agreed to “continue the conversation” at a

      later date.

21.   In another meeting, following the Plaintiff’s continued concern with her work schedule,

      Albert informed the Plaintiff that he was considering increasing her work schedule and

      hours. Albert also informed the Plaintiff that other employees in her office were

      successful while working in excess of their 9 AM to 5 PM job.

22.   In the fall of 2017, the Plaintiff asked Albert if her job title could be changed to reflect

      her workload. Albert agreed that this would be appropriate and promised to speak with

      Human Resources about the matter. The Plaintiff did not hear back from Albert or

      Human Resources.



                                                5
       Case 1:19-cv-11499-FDS Document 1 Filed 07/09/19 Page 6 of 14



23.   In the fall of 2017, the Plaintiff began experiencing severe pain in her pelvic area. The

      Plaintiff’s health provider attributed the severe pain to the long hours of sitting required

      by her job.

24.   On November 16, 2017, and then on January 18, 2018, the Plaintiff’s health provider

      provided letters requesting that Employer make medical accommodations because of her

      medical condition.

25.   On February 5, 2018, David Hatch (“Hatch”) of Bentley University Human Resources

      denied the Plaintiff’s health provider’s request that she work from home two days a

      week. Instead, Hatch approved medical accommodations that only allowed the Plaintiff

      to work in areas of the Bentley campus other than her assigned office. These areas

      provided partial relief to the Plaintiff's severe pain, and these accommodations did not

      inhibit the Plaintiff’s ability to complete all job-related tasks.

26.   After the Plaintiff’s attempts to address issues related to her work schedule with Albert

      and Gribbons, she reported the issues to Hatch. Hatch then informed the Plaintiff to

      “bring it up” to Albert and Gribbons. The Plaintiff did not feel comfortable further

      addressing these issues with Albert and Gribbons after they had treated such issues with

      disdain. The Plaintiff informed Hatch of these concerns, to which Hatch did not respond.

27.   The Plaintiff repeatedly brought issues related to her work schedule and issues of race,

      gender, and ethnicity discrimination to Hatch. Hatch did not address any of these issues

28.   Shortly after the Plaintiff received her approved medical accommodations from Hatch,

      she reported the pattern of hostile and harassing behavior exhibited toward her from

      Gribbons and Albert to Human Resources. The Plaintiff informed Hatch of concerns that

      she was being targeted because of her race, gender, and ethnicity.



                                                6
       Case 1:19-cv-11499-FDS Document 1 Filed 07/09/19 Page 7 of 14



29.   Shortly after the Plaintiff reported the behavior of Gribbons and Albert to Human

      Resources, Gribbons and Albert began to write-up the Plaintiff for allegedly not

      satisfying her job requirements and for not being at her desk, even though she was

      excused from being at her desk at times because of medical accommodations.

30.   In March 2018, the Plaintiff requested to be transferred to another job with the

      Defendant and offered to accept a reduction in pay. Hatch denied the Plaintiff’s request

      and informed her that she could be fired for “insubordination.”

31.   As a result of the stress caused by the continued harassment by Gribbons and Albert, and

      Bentley’s refusal to remedy the situation, the Plaintiff was forced to provide her two

      weeks’ notice. Her last day of employment was July 20, 2019.

32.   Shortly after her last day of employment on July 20, 2019, the Plaintiff requested and

      received her personnel file from Hatch. Substantial portions of the personnel file that she

      received were missing. For instance, missing were copies of her exit interview and

      documentation of the Plaintiff’s repeated complaints to Human Resources.

33.   Due to the Plaintiff’s work experience with the Defendant, she suffered and continues to

      suffer from mental and physical ailments that impact her daily well-being and ability to

      seek other employment

34.   Following the Plaintiff’s employment with the defendant, Albert has repeatedly

      disparaged the Plaintiff personally and professionally to graduate students, faculty, and

      staff at Bentley.

                               VII. CLAIMS FOR RELIEF

    FIRST CLAIM: UNLAWFUL DISCRIMINATION AND CONSTRUCTIVE
 DISCHARGE BASED UPON RETALIATION IN VIOLATION OF FEDERAL AND
                          STATE LAWS



                                              7
        Case 1:19-cv-11499-FDS Document 1 Filed 07/09/19 Page 8 of 14



35.   Paragraphs 1 through 34 of this Complaint are repeated and incorporated as though fully

      set forth herein.

36.   The conduct of Bentley constitutes retaliation against the Plaintiff because she engaged in

      activities protected by Title VII and Mass. Gen. Laws ch. 151B. Such protected activities

      engaged in by the Plaintiff include, but are not limited to, opposition to conduct the

      Plaintiff believed in good faith was discrimination on the basis race, gender, and

      ethnicity. The stated reasons for the conduct of Bentley were not the true reasons, but

      instead were pretext to hide Bentley’s discriminatory animus.


 SECOND CLAIM: VIOLATION OF FAMILY MEDICAL LEAVE ACT – 29 U.S.C. §
                    2614(a) and 29 U.S.C § 2615(a)(1)
37.   Paragraphs 1 through 36 of this Complaint are repeated and incorporated as though fully

      set forth herein.

38.   Bentley was at all relevant times and is an “employer” as defined in 29 U.S.C. §2611(4),

      as Bentley employed more than fifty employees within a seventy-five mile radius for

      each working day during each of twenty or more calendar work weeks in the current and

      preceding calendar years.

39.   Plaintiff was at all relevant times an “eligible employee” as defined in the 29 U.S.C.

      §2611(2)l; had not exhausted her allotment of twelve weeks of FMLA leave during a

      twelve-month period; and had worked the requisite twelve months prior to her FMLA

      requests.

40.   Plaintiff had a serious health condition under 29 U.S.C. §2611(11) and 29 C.F.R.

      §825.113.

41.   Plaintiff was entitled under the FMLA up to twelve (12) work-weeks of leave for her

      serious health condition, which could be used intermittently or on a reduced leave basis

                                               8
          Case 1:19-cv-11499-FDS Document 1 Filed 07/09/19 Page 9 of 14



        and which leave was medically necessary, under 29 U.S.C. §§ 2612(a)(1)(C) and (D) and

        §2612(b)(1).

42.     The Employer’s threats, disciplinary actions, and constructive termination by forcing her

        to resign, interfered with her FMLA rights and constitutes violations of the FMLA

        including, but not limited to, violations of 29 U.S.C. § 2615(a)(1) and its implementing

        regulations 29 C.F.R. §§ 825.220(a) and (b).


      THIRD CLAIM: VIOLATION OF FAMILY MEDICAL LEAVE ACT – 29 U.S.C §
                                 2615(a)(2)
43.     Paragraphs 1 through 42 of this Complaint are repeated and incorporated as though fully

        set forth herein.

44.     The Employer’s disciplinary actions and constructive termination were willful and were

        in retaliation of her request for intermittent FMLA leave in violation of 29 U.S.C.

        § 2615(a)(2) and its implementing regulations.


  FOURTH CLAIM: VIOLATION OF THE AMERICAN WITH DISABILITIES ACT
       (ADA) – DISABILITY DISCRIMINATION, 42 U.S.C. §§12101-12213

 45.     Paragraphs 1 through 44 of this Complaint are repeated and incorporated as though fully

         set forth herein.

 46.     Defendant was at all relevant times and is an “employer” as defined by 42 U.S.C.

         §12101 et seq.

 47.     Plaintiff was at all relevant times a qualified individual and a qualified handicapped

         individual as defined in 42 U.S.C. §12101 et seq and/or Defendant, through its agents,

         servants, and employees, perceived Plaintiff to have a physical impairment as defined in

         42 U.S.C. §12101 et seq.



                                                 9
      Case 1:19-cv-11499-FDS Document 1 Filed 07/09/19 Page 10 of 14



48.   Plaintiff could perform and is able to perform the essential functions of her job as

      required by the law.

49.   Defendant’s conduct, through its agents, servants, and employees, violated the Plaintiff’s

      rights under 42 U.S.C. §12101 et seq.

50.   Defendant knew of the conduct of its agents, servants, and employees in creating a

      hostile work environment for Plaintiff, yet Defendant took no meaningful or effective

      action to prevent its agents, servants, and/or employees’ behavior.

51.   As a direct and proximate result of Defendant’s violations of the Americans with

      Disabilities Act, 42 U.S.C. §12101 et seq., the Plaintiff was forced to resign, suffered

      economic losses, past and future, and suffered emotional distress.


   FIFTH CLAIM: VIOLATION OF THE AMERICANS WITH DISABILITIES
 AMENDMENTS ACT (ADAAA) – DISABILITY DISCRIMINATION, DISABILITY
              DISCRIMINATION, 42 U.S.C. §§12101-12213
52.   Paragraphs 1 through 51 of this Complaint are repeated and incorporated as though fully

      set forth herein.

53.   By virtue of the ADAAA, and changes in definition of the term “disability”, Plaintiff is

      a “qualified individual with a disability” as the term is used in the ADAAA.

54.   Defendant was at all relevant times and is an “employer” as defined by G.L. c. 151B, § 1

      et seq.

55.   Plaintiff was at all relevant times a qualified individual and a qualified handicapped

      individual as defined in 42 U.S.C. §12101 et seq and/or Defendant, through its agents,

      servants, and employees, perceived Plaintiff to have a physical impairment as defined in

      42 U.S.C. §12101 et seq.




                                              10
       Case 1:19-cv-11499-FDS Document 1 Filed 07/09/19 Page 11 of 14



 56.   Plaintiff could perform and is able to perform the essential functions of her job as

       required by the law.

 57.   Defendant’s conduct, through its agents, servants, and employees, violated the Plaintiff’s

       rights under 42 U.S.C. §12101 et seq.

 58.   Defendant knew of the conduct of its agents, servants, and employees in creating a

       hostile work environment for Plaintiff, yet Defendant took no meaningful or effective

       action to prevent its agents, servants, and/or employees’ behavior.

 59.   As a direct and proximate result of Defendant’s violations of the Americans with

       Disabilities Act, 42 U.S.C. §12101 et seq., the Plaintiff was forced to resign, suffered

       economic losses, past and future, and suffered emotional distress.


  SIXTH CLAIM: VIOLATION OF THE MASSACHUSETTS FAIR EMPLOYMENT
PRACTICES ACT (MFEPA) – DISABILITY DISCRIMINATION, M.G.L. c. 151B §§ 1-10
 60.   Paragraphs 1 through 59 of this Complaint are repeated and incorporated as though fully

       set forth herein.

 61.   Defendant was at all relevant times and is an “employer” as defined by G.L. c. 151B, § 1

       et seq.

 62.   Plaintiff was at all relevant times qualified for her job within the meaning G.L. c. 151B,

       § 1(16).

 63.   Plaintiff was at all relevant times a qualified handicapped individual as defined in G.L.

       c. 151B, § 1 et seq. and/or Bentley, through its agents, servants, and employees

       perceived Plaintiff to have a physical impairment as defined in G.L. c. 151B, § 1 et seq.

 64.   Defendant failed and refused to reasonably accommodate the Plaintiff’s actual or

       perceived handicaps.

 65.   Defendant failed to promptly remedy and deter discrimination.

                                               11
      Case 1:19-cv-11499-FDS Document 1 Filed 07/09/19 Page 12 of 14



66.   Defendant perceived the Plaintiff to be a handicapped individual.

67.   Plaintiff was constructively terminated from her employment with the Defendant

      because of her status and/or her perceived status as a handicapped person in violation of

      G.L. c. 151B, § 4(4A, 5, and 16).

68.   The Defendant replaced the Plaintiff with other less qualified employees who were not

      handicapped or perceived to be handicapped

69.   The Defendant discriminated against the Plaintiff on account of her handicap or

      perceived handicap in violation of G.L. c. 151B, § 4(16).

70.   Defendant unlawfully discriminated against the Plaintiff and/or aided and abetted

      discrimination in violation of G.L. c. 151B, § 4(5).

71.   Defendant was aware that it is illegal to terminate a qualified handicapped employee on

      the basis of her handicap and/or her perceived handicap.

72.   Defendant knew or should have known that they were discriminating against the

      Plaintiff on the basis of her handicap or perceived handicap, in violation of law.

73.   Defendant’s conduct in violation of law, as more particularly set forth above, was willful

      or, in the alternative, carried out in reckless disregard for the Plaintiff’s legal rights and

      the Defendant’s corresponding duties.

74.   As a result of the Defendant’s discriminatory conduct, the Plaintiff has suffered lost past

      and future wages and benefits and has suffered emotional and physical pain and

      suffering for which she seeks compensation.

75.   Defendant is liable to the Plaintiff for discriminating against her on account of her

      handicap or her perceived handicap, in violation of G.L. c. 151B, § 4.


SEVENTH CLAIM: VIOLATION OF THE MASSACHUSETTS FAIR EMPLOYMENT
     PRACTICES ACT (MFEPA) – RETALIATION, M.G.L. c. 151B §§ 1-10
                                                12
       Case 1:19-cv-11499-FDS Document 1 Filed 07/09/19 Page 13 of 14



 76.   Paragraphs 1 through 75 of this Complaint are repeated and incorporated as though fully

       set forth herein.

 77.   By its conduct, as more particularly described above, the Defendant violated G.L. c.

       151B, § 4(4) by discharging, expelling, or otherwise discriminating against the Plaintiff

       because she requested accommodation.

 78.   By its conduct, as more particularly described above, the Defendant violated G.L. c.

       151B, § 4(4)(A) by coercing, intimidating, threatening, or interfering with the Plaintiff

       in exercise or enjoyment of rights protected by G.L. c. 151B.

 79.   Defendant knew or should have known that they were retaliating against the Plaintiff on

       the basis of her request for accommodation.

 80.   Defendant’s conduct in violation of law, as more particularly set forth above, was willful

       or, in the alternative, carried out in reckless disregard for the Plaintiff’s rights and the

       Defendant’s corresponding duties.

 81.   Defendant’s conduct, as more particularly described above, caused the Plaintiff

       substantial damage, including, but not limited to, loss of past and future wages, benefits,

       reputation, and earning capacity, emotional distress, physical harm, and attorney’s fees

       and costs.

                                VIII. PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff requests that this Court:


              a. Reverse the decisions of the MCAD and the EEOC;

              b. Order the Defendant to reinstate Ms. Stratton to her job or to an equivalent
                 position;

              c. Award the Plaintiff money damages pursuant to 29 U.S.C. § 2617, amounting
                 to twice the back wages owed her as a result of the Defendant’s actions and

                                                 13
 Case 1:19-cv-11499-FDS Document 1 Filed 07/09/19 Page 14 of 14



            failures to act; in addition to the value of her lost employment benefits and
            any other lost compensation (plus interest on the total);

        d. Award the Plaintiff damages including but not limited to: compensatory damages,
           damages for emotional distress, pain and suffering, damages for humiliation,
           consequential damages, back pay, front pay, lost employment benefits, lost
           opportunity, and punitive damages;

        e. Grant the costs of maintaining her action, including costs and reasonable
           attorneys’ fees and pre-judgment interest; and

        f. Grant such other and further relief as the Court deems just and proper.


PLAINTIFF REQUESTS A JURY ON ALL CLAIMS SO TRIABLE


Respectfully submitted,


LUPE STRATTON
By her attorney,


/s/ Naomi M. Mann
BB0 # 600944
Boston University
Civil Litigation & Justice Program
197 Friend St.
Boston, MA 02114
 (617) 371-1234

nmann@gbls.org




Dated: July 9, 2019




                                         14
